Rule 125. Electronic Filing.

Electronic filing of documents in the appellate courts shall be through the PACFile
appellate court electronic filing system. Electronic filing of documents shall be governed
by [an] Administrative Orders of the Supreme Court of Pennsylvania, which may be
found at http://ujsportal.pacourts.us/refdocuments/judicialorder.pdf.

Note: This is an interim rule permitting electronic filing of documents in the
Pennsylvania appellate courts. Initially, electronic filing will be available only in the
Supreme Court. Subsequently, electronic filing will become available in the Superior
and Commonwealth Courts. After experience is gained with electronic filing, the
Pennsylvania Rules of Appellate Procedure will be amended where needed and as
appropriate.